Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 8/26/2021. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 8/30/2021, has been considered by the examiner. 
Response to Amendments
Applicant’s amendments on 8/26/2021 before this first action on the merits are acknowledged. 
Invitation to Participate in DSMER Pilot Program
3.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 The claim(s) recite(s) connecting buyers and sellers through collecting, aggregating, and displaying desired or requested data based on the collection and aggregation. 
	 The idea of connecting buyers and sellers through collecting, aggregating, and displaying desired or requested data based on the collection and aggregation is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors, which are a certain method of organizing human activities.  Since the claims recite a mental process or a certain method of organizing human activities which are in the enumerated groupings of abstract ideas the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of a practical application in that the claims merely recite: 

	(a) providing a user device associated with a buyer or a seller with/ than a user device (see claims 1, 4, 11, 14 and 20) 
	(b) access to a centralized transaction platform server (see claims 1, 11, and 20) 
	(c) via an application programming interface/ via the API (See claims 1- 2, 11-12, and 20) 
	(d) on a graphical user interface (see claims 1, 11, and 20) 
	(e) to a different user device (see claims 4 and 14) 
	(f) in a central database (see claims 9 and 19) 
	(g) a system for integrated management of advertising campaigns, the system comprising: a memory that stores instructions; a processor coupled to the memory, wherein execution of the stored instructions by the processor causes the processor to: (see claim 11)
	(h) a non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method for integrated management of advertising campaigns, the method comprising: (see claim 20) 

	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to an online advertising exchange or advertising marketplace environment or field of use (see claims 1-20)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept ( “significantly more”) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-20) (See USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) electronic recordkeeping (See claims 9 and 19)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). 
	(c) storing and retrieving information in memory (see claims 9 and 9)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
	(d) APIs to send and retrieve data (see claims 1, 4, 11, 14 and 20)
- Hellenthan et al. (United States Patent Application Publication Number: US 2005/0165902) paragraph 0006 “Thus, a prior art API-based system includes a set of open APIs, a set of users that send and receive information via servers, a telecommunication network that transports the information, and 3rd party-owned 
-Emond et al. (United States Patent Application Publication Number: US 2005/0174986) paragraph 0045 “ As is known in the art, the API layer 84 provides a uniform interface by which an application, using function calls, can request services from the operating system and send and receive data” 
- Johnson (united States Patent Application Publication Number: US 2010/0273610) paragraph 0086 “As well known in the art, the interface input/output interface 511 may be implemented using any desired combination of hardware and software components, such as conventional application programming interfaces (APIs) used to detect and process input from input devices, and to send data to and otherwise control output devices” 
- Staiman et al. (United States Patent Application Publication Number: US 2012/0102489) paragraph 0042 “Those of ordinary skill in the art will recognize various types of interfaces for receiving query information and providing results in response, such as a graphical user interface (GUI), command-line interface (GUI) programmatic API, and so forth” 
Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extra-solution activity under the practical application step under the significantly more step as detailed above. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (United States Patent Application Publication Number: US 2008/0195475) further in view of Protheroe et al. (United States Patent Application Publication Number: US 2008/0275753).
	As per claim 1, Lambert teaches A method for integrated management of advertising campaigns, the method comprising: (see title, abstract, and paragraph 0013, Examiner’s note: method for an advertiser portal interface where the user like an advertiser can user the interface to purchase and or bid for advertisement placements). 
	providing a user associated with a buyer or a seller with access to a centralized transaction platform server (see paragraphs 0052,0050, and 0013 Examiner’s note: software running on a server that performs the functions of the system (see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads (see paragraph 0013)). 
	based on authentication information provided by the buyer or the seller, wherein the authentication information is verified by one or more integrated third party systems utilized by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner’s note: teaches initial or return login procedures, as well as restricting or providing varying levels of access to different users), 
	receiving data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052, Examiner’s note: receiving ad inventory from suppliers through a network via code, where suppliers, users (advertisers) are connected through a network with an advertising system (see paragraph 0052)).
	aggregating a collection of available inventory of the sellers based on the data regarding the inventory of the sellers from the one or more integrated third party system; filtering the aggregated collection of available inventory of the sellers based on one or more categories of the inventory specific to the buyer;  and generating on a graphical user interface for the user device of the buyer, a custom display of the filtered inventory based on a received criteria that matches the one or more categories of the inventory (see paragraphs 0044-0047 and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach a user is connected to the system by user device. 
	However,  Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches a user is connected to the system by user device (see paragraphs 0231-0233, Examiner’s note: buyers and sellers include computer systems to communicate with the broker management system over the Internet).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert with the aforementioned teachings from  Protheroe et al. with the motivation of providing a common way for an entity to communicate over a network with a server or computer system to send and receive data (see Protheroe et al. paragraphs 0231-0233), when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1)

	As per claim 2, Lambert teaches
	further comprising transmitting the collection of available inventory of the sellers to a second integrated third party, wherein the collection of available inventory of the sellers is transmitted via the API (see paragraphs 
	As per claim 3, Lambert teaches
	wherein the second integrated third party is a different integrated third party than of the integrated third party systems from which the data regarding inventory of the sellers was received  (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age).  Examiner notes this is a different third party since at least ad information is sent to the advertiser (or user as labeled in Lambert) not the seller that provided the inventory)).
	As per claim 4, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to a different user than a user from which the data regarding inventory was received (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age).  Examiner notes this is a 
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach a user is connected to the system by user device or more specifically as recited in the claims a different user device than a user device. 
	However,  Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches a user is connected to the system by user device or more specifically as recited in the claims a different user device than a user device (see paragraphs 0231-0233, Examiner’s note: buyers and sellers include computer systems to communicate with the broker management system over the Internet).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from  Protheroe et al. with the motivation of providing a common way for an entity to communicate over a network with a server or computer system to send and receive data (see Protheroe et al. paragraphs 0231-0233), when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1) 
	As per claim 6, Lambert teaches
	wherein filtering the aggregated collection of available inventory of the sellers is based on an attribute inherent to an inventory (see paragraphs 0046-0047, Examiner’s note: total number of impressions or available impressions for target audiences where the target audience may include things like location or target ad, these are displayed on interface). 
	As per claim 7, Lambert teaches
	wherein the attribute inherent to the inventory includes first-party targeting information associated with the inventory(see paragraphs 0046-0047, Examiner’s note: total number of impressions or available impressions for target audiences where the target audience is the advertiser’s target audience and may include things like location or target ad, these are displayed on interface).
	As per claim 8, Lambert teaches
	further comprising packaging different portions of the aggregated collection of available inventory of the sellers into a package, wherein the data regarding inventory of the sellers in the package includes data from different integrated third party systems  (see paragraphs 0046-0048 and Figure 6, Examiner’s note: total number of impressions or available impressions for target audiences where the target audience is the advertiser’s target audience and may include things like location or target ad, these are displayed on interface (see paragraphs 0046-0047).  Further Figure 6 shows receive a target audience from an advertiser (reference character 600) and project the 
	As per claim 9, Lambert teaches
	further comprising storing the data regarding inventory of the sellers from the one or more integrated third party systems in a central storage (see paragraph 0056 and Figure 1, Examiner’s note: collecting information about inventory from suppliers and storing it in storage 170.  See Figure 1 where storage 170 is shown as storage of the central (to the users and suppliers) system). 
	While Lambert clearly teaches collecting information and storing it centrally Lambert just doesn’t expressly teach that the storage is a database
	However, Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches collecting information and storing it in a database (see paragraphs 0234, 0238, and claim 37, Examiner’s note: storing information in a database). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from Protheroe et al. with the motivation of storing information in a known type of computer storage (see Protheroe et al. paragraphs 0234, 0238, and claim 37), when Lambert practically suggests as much by teaching storing the information in a computer storage (see Lambert paragraph 0056 and Figure 1) and database calls (see Lambert paragraph 0067) are known. 
	As per claim 10, Lambert teaches
	wherein the data regarding inventory of the sellers includes an expected number of digital views (see paragraphs 0046-0047, 0056 and 0064, Examiner’s note: receives future impression inventory from suppliers (see paragraphs 0056 and 0064) to project future inventory available based on advertiser constraints (see paragraphs 0046-0047)).
	As per claim 11, Lambert teaches  A system for integrated management of advertising campaigns, the system comprising: (see abstract and title, Examiner’s note: system for an advertiser portal interface where the user like an advertiser can use the interface to purchase and or bid for advertisement placements).
	 A memory that stores instructions; a processor coupled to the memory, wherein execution of the stored instructions by the processor causes the processor to:  (see paragraphs 0049-0050, Examiner’s note: software running on a computer to perform functions). 
	provide a device associated with a buyer or a seller with access to a centralized transaction platform server (see paragraphs 0052,0050, and 0013 Examiner’s note: software running on a server that performs the functions of the system (see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads (see paragraph 0013)).
	based on authentication information provided by the user or the seller, wherein the authentication information is verified by one or more integrated third party systems utilized by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner’s note: teaches initial or return login procedures, as well as restricting or providing varying levels of access to different users),
	receive data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052, Examiner’s note: receiving ad inventory from suppliers through a network via code, where suppliers, users (advertisers) are connected through a network with an advertising system (see paragraph 0052)).
	aggregate a collection of available inventory of the sellers based on the data regarding the inventory from the one or more integrated third party system; and filter the aggregated collection of available inventory of the sellers based on one or more categories of the inventory;  generates on a graphical user interface for the user device of the buyer, a custom display of the filtered inventory based on a received criteria that matches the one or more categories of the inventory (see paragraphs 0044-0047 and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach a user is connected to the system by user device. 
device (see paragraphs 0231-0233, Examiner’s note: buyers and sellers include computer systems to communicate with the broker management system over the Internet).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert with the aforementioned teachings from  Protheroe et al. with the motivation of providing a way for an entity to communicate over a network with a server or computer system to send and receive data (see Protheroe et al. paragraphs 0231-0233), when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1) 
	As per claim 12, Lambert teaches
	further comprising transmitting data the collection of available inventory of the sellers to a second integrated third party, wherein the collection of available inventory of the sellers is transmitted via the API (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	As per claim 13, Lambert teaches
	wherein the second integrated third party is a different integrated third party than of the integrated third party systems from which the data regarding inventory of the sellers was received (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age).  Examiner notes this is a different third party since at least ad information is sent to the advertiser (or user as labeled in Lambert) not the seller that provided the inventory).
	As per claim 14, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to a different user than a user  from which data regarding inventory of the sellers was received  (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age).  Examiner notes this is a different third party since at least ad information is sent to the advertiser (or user as labeled in Lambert) not the seller that provided the inventory).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t device than a user device. 
	However,  Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches a user is connected to the system by user device or more specifically as recited in the claims a different user device than a user device (see paragraphs 0231-0233, Examiner’s note: buyers and sellers include computer systems to communicate with the broker management system over the Internet).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from  Protheroe et al. with the motivation of providing a way for an entity to communicate over a network with a server or computer system to send and receive data (see Protheroe et al. paragraphs 0231-0233), when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1) 

	As per claim 16, Lambert teaches
	wherein filtering the aggregated collection of available inventory of the sellers is based on an attribute inherent to an inventory (see paragraphs 0046-0047, Examiner’s note: total number of impressions or available impressions for target audiences where 
	As per claim 17, Lambert teaches
	 wherein the attribute inherent to the inventory includes first-party targeting information associated with the inventory (see paragraphs 0046-0047, Examiner’s note: total number of impressions or available impressions for target audiences where the target audience is the advertiser’s target audience and may include things like location or target ad, these are displayed on interface).
	As per claim 18, Lambert teaches
	 further comprising packaging different portions of the aggregated collection of available inventory of the sellers into a package, wherein the data regarding inventory of the sellers in the package includes data from different integrated third party systems (see paragraphs 0046-0048 and Figure 6, Examiner’s note: total number of impressions or available impressions for target audiences where the target audience is the advertiser’s target audience and may include things like location or target ad, these are displayed on interface (see paragraphs 0046-0047).  Further Figure 6 shows receive a target audience from an advertiser (reference character 600) and project the number of impressions available from all suppliers (see reference characters 630), where suppliers can be across all different mediums (see paragraph 0048)).
	As per claim 19,  Lambert teaches
	further comprising storing the data regarding inventory of the sellers from the one or more integrated third party systems in a central storage. (see paragraph 0056 and Figure 1, Examiner’s note: collecting information about inventory from suppliers and storing it in storage 170.  See Figure 1 where storage 170 is shown as storage of the central (to the users and suppliers) system). 
	While Lambert clearly teaches collecting information and storing it centrally Lambert just doesn’t expressly teach that the storage is a database. 
	However, Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches that the storage is a database (see paragraphs 0234, 0238, and claim 37, Examiner’s note: storing information in a database). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from Protheroe et al. with the motivation of storing information in a known type of computer storage (see Protheroe et al. paragraphs 0234, 0238, and claim 37), when Lambert practically suggests as much by teaching storing the information in a computer storage (see Lambert paragraph 0056 and Figure 1) and database calls (see Lambert paragraph 0067) are known. 
	As per claim 20, Lambert teaches A non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method for integrated management of advertising campaigns, the method comprising: (see abstract and paragraphs 0049-0050, Examiner’s note: software running on a computer to perform functions, where the functions as discussed in the abstract are a user can use the advertiser portal interface to bid for or purchase advertisement placements).
	providing a user associated with a buyer or a seller with access to a centralized transaction platform server(see paragraphs 0052,0050, and 0013 Examiner’s note: software running on a server that performs the functions of the system (see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads (see paragraph 0013)).
	 based on authentication information provided by the buyer or the seller, wherein the authentication information is verified by one or more integrated third party systems utilized by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner’s note: teaches initial or return login procedures, as well as restricting or providing varying levels of access to different users),
	receiving data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052, Examiner’s note: receiving ad inventory from suppliers through a network via code, where suppliers, users (advertisers) are connected through a network with an advertising system (see paragraph 0052)).
	aggregating a collection of available inventory of the sellers based on the data regarding the inventory of the sellers from the one or more integrated third party system; filtering the aggregated collection of available inventory of the sellers based on one or more categories of the inventory specific to the buyer; and generating on a graphical user interface for the user device of the buyer, a custom display of the filtered inventory based on a received criteria that matches the one or more categories of the inventory (see paragraphs 0044-0047 and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraphs 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach a user is connected to the system by user device. 
	However,  Protheroe et al. which is in the art of a management system that brokers ad inventory between sellers and buyers (see abstract) teaches a user is connected to the system by user device (see paragraphs 0231-0233, Examiner’s note: buyers and sellers include computer systems to communicate with the broker management system over the Internet).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from  Protheroe et al. with the motivation of providing a way for an entity to communicate over a network with a server or computer  
11.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (United States Patent Application Publication Number: US 2008/0195475) further in view of Protheroe et al. (United States Patent Application Publication Number: US 2008/0275753) further in view of Ogawa (United States Patent Application Publication Number: US 2012/0158485). 

	As per claim 5, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to the second integrated third party (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraphs 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach providing information in real-time.
	However, Ogawa which is in the art of managing advertising campaigns (see abstract) teaches providing information in real-time (see paragraph 0056, Examiner’s note: the advertiser may review real-time advertising inventory cost and availability). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from Ogawa with the motivation of providing a way to provide information in real time when an advertiser needs it (see Ogawa paragraph 0056), when Lambert practically suggests as much by teaching providing past, present, and future advertising information (see Lambert paragraph 0045) and that the system can perform functions like purchasing selected displayed data by the system immediately (see Lambert paragraph 0065) are both known.  
	As per claim 15, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to the second integrated third party (see paragraphs 0044-0047, 0054, and 0084, Examiner’s note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn’t expressly teach providing information in real-time.
	However, Ogawa which is in the art of managing advertising campaigns (see abstract) teaches providing information in real-time (see paragraph 0056, Examiner’s note: the advertiser may review real-time advertising inventory cost and availability). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Lambert in view of Protheroe et al. with the aforementioned teachings from Ogawa with the motivation of providing a way to provide information in real time when an advertiser needs it (see Ogawa paragraph 0056), when Lambert practically suggests as much by teaching providing past, present, and future advertising information (see Lambert paragraph 0045) and that the system can perform functions like purchasing selected displayed data by the system immediately (see Lambert paragraph 0065) are both known.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Subramanian et al. (United States Patent Application Publication Number: US 2007/0214045) teaches providing ads according to trades made in a marketplace (see abstract) 
	b.	Soloff (United States Patent Application Publication Number: US 2009/0119172) teaches an advertising futures market (see abstract and title) 
Shepard et al. (United States Patent Application Publication Number: US 2014/0149230) teaches the buying of online display advertisements (see abstract)  and teaches expected impressions (see paragraph 0043) 
	d.	Subramnaian et al. (United States Patent Application Publication Number: US 2019/0139170) delivering ads based on contracts between suppliers and advertisers (see abstract) 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621